Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 05/28/2021. The changes and remarks disclosed therein have been considered. Claims 1, 13, 14, 19, 20 and 24 have been amended. Therefore, claims 1, 5-6, 8-16, 19-25 remain pending in the application.

Response To Arguments
The Applicant' arguments (REMARKS, filed 05/28/2021) have been fully considered. 
In regard to amendment of the independent claims 1, 13, and 19, applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims with additional limitation(s): "Flash memory controller having a plurality of transistors, a peripheral circuit having a plurality of transistors," the Applicant argues that the prior arts of record do not specifically teach this limitation. However, this new limitation has been taught by SHIMIZU, who teaches in figure 1 and [0017] that interface circuit contains buffer which has multiples transistors. CHOWDHURY teaches peripheral circuit include sense amplifier, and it is common practice to use a 6T SRAM for sense amplifier.

Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-6, 8-16, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi PG PUB 20180374864, in view of CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY), further in view of Yoko PG PUB 20120195148 (hereinafter Yoko), and SHIMIZU PG PUB 20130242664 (hereinafter SHIMIZU).

	
Regarding independent claim 1, Fukuzumi teaches a memory device (title of Fukuzumi), comprising: 
Regarding independent claim 1, Fukuzumi teaches a memory device (title of Fukuzumi), comprising: 
a first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprising a Flash memory controller (402 in figure 19), a peripheral circuit (401 in figure 19 of Fukuzumi), and a first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi, [0097], “…Second bonding metals 93 and a second insulating film 94 are formed on a bonding surface…”) comprising a plurality of first bonding contacts (93 in figure 6, [0097], “…Second bonding metals 93…”); 
a second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19) comprising an array of NAND memory cells (figure 3) and a second bonding layer (layer formed by 91/92 in figure 6, [0094], “…first bonding metals 91 and a first insulating film 92 are formed on a bonding surface…”) comprising a plurality of second bonding contacts (91 in figure 6); and 
a bonding interface between the first bonding layer (layer formed by 93/94 in figure 6) and the second bonding layer (layer formed by 91/92 in figure 6), wherein the first bonding contacts (93 in figure 6) are in contact with the second bonding contacts (91 in figure 6) at the bonding interface, the first semiconductor structure (logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) is above (“above” is a relative term, therefore, W1 is above W2, W2 is also above W1, for the purpose of examination, “above” has been interpreted as defining direction for the subsequent “above”) the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19).
But Fukuzumi does not teach the first semiconductor structure comprises a semiconductor layer above the first bonding layer, and a pad-out interconnect layer above the semiconductor layer, a first semiconductor structure comprising a Flash memory controller having a plurality of transistors, a peripheral circuit having a plurality of transistors, and the transistors of the Flash memory controller and the transistors of the peripheral circuit are stacked one over another in different planes in a same chip.  

However, CHOWDHURY teaches in figure 15A a face to face bonded assembly of logic die and memory die with external connection through logic die side. The advantage of doing so is to achieve “the vertical NAND strings operate with little or no current loss” ([0033] of CHOWDHURY). CHOWDHURY teaches in figure 15A a first semiconductor structure (700 in figure 15A of CHOWDHURY) comprises a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above (“above” has been interpreted as keeping same direction as former mentioned “above”) the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY), and a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY). 
700 in figure 15A of CHOWDHURY, logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi), and a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY), wherein the Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads and input buffer for receiving address, data and command, CHOWDHURY teaches in figure 15A that 716 is located at surface of logic chip 700, [0133] of CHOWDHURY, “…Logic-side external bonding pads 716…”) and the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) having a plurality of transistors (it is quite common to use 6T SRAM as sense amplifier), are stacked one over another in different planes (figure 15A of CHOWDHURY teaches external pads such as 716 is in a different plane relative to plane where 710 is located) in a same chip (logic chip 700 in figure 15A of CHOWDHURY), in order to improve device performance.
But the combination of Fukuzumi and CHOWDHURY does not teach Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface) having a plurality of transistors, and the transistors of the Flash memory controller and the transistors of the peripheral circuit are stacked one over another in different planes in a same chip.  
However, interface circuit, which is part of controller per teaching of Fukuzumi, is typically located near the surface of the chip due to its connection to external pads. For example, Yoko teaches in figure 5 a logic chip (IF in figure 5 of Yoko) that has input/output buffer (31 or 41 in figure 5 of Yoko) connected to address and command terminal pads ([0054] of Yoko, “…address terminal 13 is a terminal to which address signals A0 to A15 and BA0 to BA2 are supplied, and the supplied address signals A0 to A15 and BA0 to BA2 are supplied to an address input buffer 41 provided in the interface chip IF…”). SHIMIZU teaches in figure 1 and [0017] that interface circuit contains buffer which has multiples transistors. 
Fukuzumi, CHOWDHURY, Yoko and SHIMIZU are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU before him, with reasonable expectation of success, to modify the bonded chip device of Fukuzumi to include output through logic chip scheme of CHOWDHURY, as an alternative way to communicate to the host, to further include interface circuit is near surface of chip scheme of Yoko and interface circuit consist transistor scheme of SHIMIZU such that Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface) having a plurality of transistors (figure 1 and [0017] of SHIMIZU), and the transistors of the Flash memory controller and the transistors of the peripheral circuit are stacked one over another in different planes in a same chip (Yoko and SHIMIZU, or alternatively, stacking some circuit over other circuit in same chip in order to save space seems quite obvious, for example, even in memory chip, stacking M1/M2 layer over memory cells is common), in order to have a working device.
  
Regarding claim 5, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: a substrate (10 in figure 1 of Fukuzumi); a memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0033], “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”) above the substrate; an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack; and the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the memory stack and the array of 3D NAND memory strings.  

Regarding claim 6, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: a substrate (10 in figure 1 of Fukuzumi); But Fukuzumi does not teach an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer above the array of two-dimensional (2D) NAND memory cells.  
Rather Fukuzumi teaches in figures 3 and 6 an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (figure 3, 6 of Fukuzumi); and a semiconductor layer (BG or 45 or SG or 73 in figures 1 or 7 of Fukuzumi, [0074], “…The surface layer interconnection layers 73 are connected to circuit-side interconnection layers 76 of the circuit chip 200 via bonding metals 74a and 74b…”) above and in contact with the array of 3D NAND memory strings.  
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity compared to a 2D planar NAND flash arrangement. It would have been obvious at the time of the effective filing to a person having layer formed by 91/92 in figure 6 of Fukuzumi) above the array of 2D NAND memory cells, as an equivalent memory storage device common and well known in the art.

Regarding claim 8, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises a first interconnect layer (76 in figure 6 of Fukuzumi, [0074] of Fukuzumi, “…surface layer interconnection layers 73 are connected to circuit-side interconnection layers 76 of the circuit chip 200 via bonding metals 74a and 74b…”) vertically between the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) and the Flash memory controller (402 in figure 19 of Fukuzumi), and the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises a second interconnect layer (73 in figure 6 of Fukuzumi) vertically between the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) and the array of NAND memory cells (array in figure 3 of Fukuzumi).  

Regarding claim 9, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 8, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) is electrically connected to the array of NAND memory cells (array in figure 3 of Fukuzumi) through the first (76 in figure 6 of Fukuzumi) and second interconnect layers (73 in figure 6 of Fukuzumi) and the first (93 in figure 6 of Fukuzumi) and second bonding contacts (91 in figure 6 of Fukuzumi).  

Regarding claim 10, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 8, wherein the peripheral circuit (401 in figure 19 of Fukuzumi) is array in figure 3 of Fukuzumi) through the first (76 in figure 6 of Fukuzumi) and second interconnect layers (73 in figure 6 of Fukuzumi) and the first (93 in figure 6 of Fukuzumi) and second bonding contacts (91 in figure 6 of Fukuzumi).  

Regarding claim 11, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0174] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).  

Regarding claim 12, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 11, wherein the ECC module ([0174] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC)…”) is configured to process an ECC; and the management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi) is configured to manage at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling.  

Regarding independent claim 13, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches a method for forming a memory device (title of Fukuzumi), comprising: 
W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) comprising a Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface) having a plurality of transistors (SHIMIZU teaches in figure 1 and [0017] that interface circuit contains buffer which has multiples transistors), a peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) having a plurality of transistors (it is quite common to use 6T SRAM as sense amplifier), a first bonding layer (layer formed by 93/94 in figure 6, [0097] of Fukuzumi, “…Second bonding metals 93 and a second insulating film 94 are formed on a bonding surface…”) comprising a plurality of first bonding contacts (93 in figure 6, [0097] of Fukuzumi, “…Second bonding metals 93…”), the transistors (SHIMIZU teaches in figure 1 and [0017] that interface circuit contains buffer which has multiples transistors) of the Flash memory controller and the transistors (it is quite common to use 6T SRAM as sense amplifier) of the peripheral circuit being stacked one over another (interface circuit, which is part of controller per teaching of Fukuzumi, is typically located near the surface of the chip due to its connection to external pads per teaching of Yoko and SHIMIZU, or alternatively, stacking some circuit over other circuit in same chip in order to save space seems quite obvious, for example, even in memory chip, stacking M1/M2 layer over memory cells is common) in different planes in a same chip (logic chip 700 in figure 15A of CHOWDHURY); 
forming a second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi, or 900 in figure 15A of CHOWDHURY) comprising an array of NAND memory cells (figure 3 of Fukuzumi) and a second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi, [0094] of Fukuzumi, “…first bonding metals 91 and a first insulating film 92 are formed on a bonding surface…”) comprising a plurality of second bonding contacts (91 in figure 6 of Fukuzumi); 
figure 1 of Fukuzumi) the first semiconductor structure (W2 in figure 6 of Fukuzumi, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) and the second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi or 900 in figure 15A of CHOWDHURY) in a face- to-face manner ([0098] of Fukuzumi, “…The array wafer W1 and the circuit wafer W2 are bonded wafer-to-wafer…”, [0128] of CHOWDHURY, “…a logic die 700 including various semiconductor devices 710 is provided and bonded to the memory die 900…”), such that the first bonding contacts (93 in figure 6 of Fukuzumi) are in contact with the second bonding contacts (91 in figure 6 of Fukuzumi) at a bonding interface (layer formed by 74a/74b/75 in figure 1, [0077] of Fukuzumi), the first semiconductor structure (W2 in figure 6 of Fukuzumi, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) is above the second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi or 900 in figure 15A of CHOWDHURY); thinning the first substrate (709 in figure 15A of CHOWDHURY) to form a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi) after the bonding; and forming a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY).  

Regarding claim 14, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the method of claim 13, wherein forming the first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises: forming the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi) and the peripheral circuit (401 in figure 19, or circuit in circuit chip 200 excluding 210/215/211 in figure 15 of Fukuzumi) above the first substrate (5 in figure 6 of Fukuzumi); forming a first interconnect layer (76 in figure 6 of Fukuzumi) above the Flash memory 402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi) and the peripheral circuit (401 in figure 19, or circuit in circuit chip 200 excluding 210/211/215 in figure 15 of Fukuzumi); and forming the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) above the first interconnect layer (76 in figure 6 of Fukuzumi).  

Regarding claim 15, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the method of claim 13, wherein forming the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: forming a memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0033] of Fukuzumi, “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”) above a second substrate (10 in figure 6 of Fukuzumi); forming an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0033] of Fukuzumi, “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of 3D NAND memory strings; and  Atty. Dkt. No. 10018-01-0059-US- 43 -forming the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the second interconnect layer (73 in figure 6 of Fukuzumi).  

Regarding claim 16, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the method of claim 13, wherein forming the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: forming an array of NAND memory cells on a second substrate (10 in figure 6 of Fukuzumi); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of NAND memory cells; and forming the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the second interconnect layer (73 in figure 6 of Fukuzumi), but combination of Fukuzumi and CHOWDHURY does not teach array of NAND memory cells is in 2D format.
Rather Fukuzumi teaches in figures 3 and 6 an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (figure 3, 6 of Fukuzumi).
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that forming an array of 2D NAND memory cells on a second substrate (10 in figure 6 of Fukuzumi); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of 2D NAND memory cells, as an equivalent memory storage device common and well known in the art.
  
Regarding independent claim 19, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches a method for operating a memory device (title of Fukuzumi) comprising a Flash memory controller (402 in figure 19 of Fukuzumi, Fukuzumi teaches in figure 19 that controller include Front-end interface) having a plurality of transistors (SHIMIZU teaches in figure 1 and [0017] that interface circuit contains buffer which has multiples transistors), a peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) having a plurality of transistors (it is quite common to use 6T SRAM as sense amplifier), and an array of NAND memory cells (array in figure 3 of Fukuzumi) in a same bonded chip (figures 1, 6 of Fukuzumi), the method comprising: receiving (see command such as CLE/RE received from external host in figure 15 of Fukuzumi), by the Flash memory controller (402 in figure 19 of Fukuzumi, or 210/211/215 in figure 15 of Fukuzumi, [0147], “…The logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0…”), an instruction from a host processor (circuit responsible for sending DQ0-7/BCE/CLE to circuit chip 200 in figure 15 of Fukuzumi); 
transmitting ([0150] of Fukuzumi, “…the I/O control circuit 210 … receives a command signal, an address signal, and data and transmits them to the command register 214, the address register 213, and the data register 221…”), by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), control signals (voltages on BL or WL during a read or write operation in array in figure 6 of Fukuzumi) to the array of NAND memory cells through a plurality of bonding contacts (91/93 in figure 6 of Fukuzumi) to control operations (read or write operation) of the array of NAND memory cells based on the instruction (read or write command as indicated in [0143] of Fukuzumi); and
receiving, by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), status signals (“status information” as indicated in [0151], [0154] of Fukuzumi, “…The status register 212 temporarily holds a status in, for example, the data read operation, the data write operation, and the data erase operation, and notifies the controller of whether the operation has been normally completed…”) indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts (91/93 in figure 6 of Fukuzumi),
wherein the Flash memory controller (710 in figure 15A of CHOWDHURY) is above the array of NAND memory cells (memory arrays in 900 in figure 15A of CHOWDHURY) and transfers electrical signals between the array of NAND memory cells and outside circuits for pad-out (716 in figure 15A of CHOWDHURY), and the transistors of Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads and input buffer for receiving address, data and command, CHOWDHURY teaches in figure 15A that 716 is located at surface of logic chip 700, [0133] of CHOWDHURY, “…Logic-side external bonding pads 716…”) being above or below (interface circuit, which is part of controller per teaching of Fukuzumi, is typically located near the surface of the chip due to its connection to external pads per teaching of Yoko and SHIMIZU, or alternatively, stacking some circuit over other circuit in same chip in order to save space seems quite obvious, for example, even in memory chip, stacking M1/M2 layer over memory cells is common) the transistors of the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) in a same chip (logic chip 700 in figure 15A of CHOWDHURY). 

Regarding claim 20, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the method of claim 19, further comprising: storing data in the array of NAND memory cells (data write operation in [0156] of Fukuzumi); processing, by the Flash memory controller (402 in figure 19 of Fukuzumi), an error correction code (ECC) (ECC in [0174] of Fukuzumi) with respect to the data; and  Atty. Dkt. No. 10018-01-0059-US- 44 - managing, by the Flash memory controller (402 in figure 19 of Fukuzumi), at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling with respect to the data (ware leveling & logical-to-physical translation in figure 19 of Fukuzumi).

Regarding claim 21, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the first semiconductor structure (700 in figure 15A of CHOWDHURY, logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) further comprises: the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi) above the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi, or layer containing 144A in figure 15A of CHOWDHURY); the Flash memory controller (402 in figure 19 of Fukuzumi, or controller circuit in logic die 700 in figure 15A of CHOWDHURY) above the first bonding layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi); the semiconductor layer (709 in figure 15A of CHOWDHURY) above the Flash memory controller (402 in figure 19 of Fukuzumi, or controller circuit in logic die 700 in figure 15A of CHOWDHURY) and the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver … a bit line driver… a word line decoder… a sense amplifier…”); and the pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY).  

Regarding claim 22, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the array of NAND memory cells comprise a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”), and the semiconductor layer (709 in figure 15A of CHOWDHURY) comprising polysilicon ([0130], “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer), at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art…”, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to select polysilicon as the material for the semiconductor layer as an equivalent semiconductor materials common and well known in the art).  

Regarding claim 23, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the memory device of claim 1, wherein the semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) comprises at least one of polysilicon or single-crystal silicon ([0130] of CHOWDHURY, “…substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon)... “)

Regarding claim 24, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the method of claim 13, wherein: forming the array of NAND memory cells comprises forming a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”).

Regarding claim 25, the combination of Fukuzumi, CHOWDHURY, Yoko and SHIMIZU teaches the method of claim 13, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0174] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOCHUN L CHEN/Examiner, Art Unit 2824